DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
 With respect to claim 1, the prior art does not disclose or render obvious a light source module adapted to provide a first beam; a wavelength conversion module comprising a reflecting plate and a wavelength conversion layer, the wavelength conversion layer being an annular structure disposed on the reflecting plate; 10a first collimator lens disposed on a position corresponding to the wavelength conversion module; a second collimator lens disposed on a position corresponding to the wavelength conversion module; a dichroic filter disposed between the light source module and the first collimator 15lens, the dichroic filter being adapted to reflect a first part 
The closest references of record are Fig.5B of Chen and Fig.2 of Takagi:
Chen discloses the projection apparatus utilizes the first exciting light source 110 and the second exciting light source 120 to respectively emit the first exciting beam L1 and the second exciting beam L2. The first exciting beam L1 passes through the combiner element 160 and is reflected by the combiner element 150 to project onto the first annular irradiation portion 131 of the wavelength converting wheel 130; the first converted beam L3 generated from the wavelength converting wheel 130 is reflected by combiner elements 150 and 160 to enter the light homogenizing element 140. The second exciting beam L2 is reflected by the combiner element 160 to project onto the second annular irradiation portion 132 of the wavelength converting wheel 130; the second converted beam L4 generated from the wavelength converting wheel 130 passes through the combiner element 160 to enter the light homogenizing element 140. However, the first annular irradiation portion 131 has the first light reflecting region 1311 and the first light converting region 1312, and the second annular irradiation portion 132 has the second light reflecting region 1321 and the second light converting region 1322. 
Takagi discloses the projector utilizes the array light source 13 to emit the blue light BL. The blue light BL passes through the second retardation film 17 and is reflected by the dichroic mirror 18 to be represented as the excitation light BLs for projecting onto the phosphor layer 25, and the blue light BL further pass through the second retardation film 17 and the dichroic mirror 18 and is reflected by the mirror 19 for projecting onto the scattering layer 26. Takagi discloses the blue light BL is divided into the S-polarization component and the P-polarization component via the dichroic mirror 18. The S-polarization component is the excitation light BLs projected onto the phosphor layer 25, and the P-polarization component is the blue light BLp projected onto the scattering layer 26. Therefore, the blue light BL has to pass through the dichroic mirror 18 for dividing into the S-polarization component and the P-polarization component, and the projector becomes defective if the blue light BL detours the dichroic mirror 18. 
 Claims 2-17 are allowed as they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/Examiner, Art Unit 2882